Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 6/8/22, with respect to claims 1, 10-13, 17, and 21 have been fully considered and are persuasive.  The 112(f) interpretation of “panning mechanism” and “controller” have been withdrawn in light of the amendment to the claims.
Applicant’s arguments, see page10, filed 6/8/22, with respect to claims 1-5, 7-18, and 20-22 have been fully considered and are persuasive.  The 112(a) and 112(b) rejections of claims 1-5, 7-18, and 20-22 have been withdrawn. 

Allowable Subject Matter
Claim 1-5, 7-18, and 20-22 are allowed.
As to claims 1-5, 7-9, 14-16, and 21, the prior art of record, taken alone or in combination, fails to disclose or render obvious an optical sensing system for determining at least one characteristic of an object, the system comprising:
at least one controller comprising a processor and computer readable memory comprising instructions that when executed cause the processor to:
                   	 adjust a field of view of at least one electro-optical sensor to obtain at least one exposure with a diffuse reflector surface within the field of view of the at least one electro-optical sensor; 
                       determine spectral/radiometric illumination present on the diffuse reflector surface as recorded by pixels of a focal plane of the at least one electro-optical sensor based on data for the at least one exposure when the diffuse reflector surface is within the field of view of the at least one electro-optical sensor; 
                        adjust the field of view of the at least one electro-optical sensor to obtain at least one exposure of the object; and 
                      determine at least one characteristic of the object based on the determined spectral/radiometric illumination for the pixels of the at least one exposure when the diffuse reflector surface is within the field of view of the at least one electro-optical sensor and spectral/radiometric illumination for pixels of the at least one exposure of the object, in combination with the rest of the limitations of claim 1.

As to claim 10-13, the prior art of record, taken alone or in combination, fails to disclose or render obvious an optical sensing system comprising:
at least one reflective member comprising a diffuse reflector surface positioned within a field of view of a at least one electro-optical sensor; 
a protective cover mounted to alt lease one reflective member, the at least one protective cover being configured to transition between an extended position, in which the at least one protective cover is over the diffuse reflector surface, and a retracted position, in which the at least one protective cover is spaced apart from the diffuse reflector surface exposing the diffuse reflector surface to the field of view of the electro-optical sensor;
and at least one narrow band illumination source connected to the protective cover, wherein the at least one controller is configured to adjust a position of the field of view of the at least one electro-optical sensor so that the narrow band illumination source is within the field of view, thereby also positioning the at least one reflective member within the field of view of the at least one electro-optical sensor, in combination with the rest of the limitations of claim 10.

As to claims 17-18, and 22, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method for calculating calibration parameters for at least one electro-optical sensor and for determining at least one characteristic of an object in at least one exposure captured by the at least one electro-optical sensor, the method comprising:
                     adjusting a field of view of the at least one electro-optical sensor to obtain at least one exposure of a diffuse reflector surface by the at least one electro-optical sensor;
                    determining an intensity count for a plurality of pixels for at least one spectral band for the at least one exposure with the diffuse reflector surface within the field of view of the at least one electro-optical sensor;
 		adjusting the field of view of the at least one electro- optical sensor to obtain at least one exposure of the object; and
  		determining at least one characteristic of the object based on the determined intensity count for the plurality of pixels with the diffuse reflector surface within the field of view of the at least one electro-optical sensor and spectral/radiometric illumination for pixels of the at least one exposure of the object, in combination with the rest of the limitations of claim 17.

As to claim 20, the prior art of record, taken alone or in combination, fails to disclose or render obvious a method for directly measuring reflectivity of objects in a scene with at least one electro-optical sensor, the method comprising:
adjusting a field of view of the at least one electro-optical sensor to obtain at least one exposure with a diffuse reflector surface within the field of view of the at least one electro-optical sensor;
  	determining an intensity count for a plurality of pixels for at least one spectral band for the at least one exposure with the diffuse reflector surface within the field of view of the at least one electro-optical sensor;
 adjusting the field of view of the at least one electro-optical sensor to obtain at least one exposure of an object to be identified is within the adjusted field of view;
 	obtaining at least one exposure including the object to be identified with the at least one electro-optical sensor;
 	determining an intensity count for a plurality of pixels for the at least one spectral band for the obtained at least one exposure of the object to be identified; and
 	dividing the intensity counts for pixels including the object to be identified by the intensity counts for pixels including the diffuse reflector surface to provide a direct measure of reflectivity of a surface of the object to be identified, in combination with the rest of the limitations of the claim.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA H MERLINO whose telephone number is (571)272-2421.  The examiner can normally be reached on Mondays and Thursdays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached at 571-272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Amanda H Merlino/					/Michael A Lyons/
Patent Examiner					Primary Examiner, Art Unit 2877
Art Unit 2877							
June 22, 2022